Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Response to Amendment
Acknowledgement is made to the arguments received February 28, 2022.  Claim 1, 4, and 7 were amended.  No new claims were added by this amendment.  Claim 11 was cancelled by this amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claims 1-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittman et al. US 2012/0169497 (hereafter Schnittman et al.) embodiment in Figure 7D in view of embodiments in Figure 7G and 8A-8E in further view of Hitoshi CN 101036568 A (hereafter Hitoshi).

Regarding Amended Claim 1, Schnittman et al. teaches:

1. (Currently Amended) A robot cleaner (robot 11) comprising: 
a main body (chassis 31, also labeled in attached Figure 3 below); 
at least one motor (drive assembly 210 with right and left wheel motors); 
driving wheels (driven wheels 45) configured to be driven by the at least one motor to enable the robot cleaner to autonomously travel on a floor about a region to be cleaned (Paragraph [0119]); 
a dust box (bin 50, also labeled in Figures 1-3 below) detachably mounted to the main body (Figure 7D), including a neck (labeled in attached Figure 2 below) having an end that forms an inlet (labeled in attached Figure 2 below) and a storage body (labeled in attached Figure 2 below) that is wider than the neck (shown in attached Figures 1-3 below) so that dust from the floor passes through the inlet and then through the neck to be stored in the storage body (shown in attached Figures 1-3 below), wherein the end of the neck longitudinally extends from a first side (labeled in attached Figure 2 below) of the neck to a second side (labeled in attached Figure 2 below), opposite to the first side (shown in attached Figure 2 below), of the neck in a direction that, when the robot cleaner travels on the floor, is parallel to the floor (shown in attached Figures 1 and 7G below)[[,]] 
a light emitting sensor (emitters 756, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) without an electrical connecting terminal for the light emitting sensor being on the dust box (shown in attached Figure 3 below, see discussion below), and disposed adjacent to the first side of the neck (shown in attached Figures 2 and 3 below), the light emitting sensor configured to emit light so that the emitted light passes into the neck (shown in attached Figures 2 and 3 below) through the first side of the neck, then linearly travels inside the neck from the first side of the neck to the second side of the neck (shown in attached Figures 2 and 3 below), and then passes out of the neck through the second side of the neck (shown in attached Figure 3 below),[[, and]] 
a light receiving sensor (detectors 760, also labeled in attached Figures 1-3 below) mounted on the main body outside the dust box (shown in attached Figure 3 below, see discussion below) without an electrical connecting terminal for the light receiving sensor being on the dust box (shown in attached Figure 3 below, see discussion below), and disposed adjacent to the second side of the neck (shown in attached Figures 2 and 3 below), the light receiving sensor configured to receive the light emitted by the light emitting sensor after the light passes out of the neck (shown in attached Figures 2 and 3 below), 
a controller (bin microprocessor 217 and microprocessor 245 for controlling optical detection system 800) configured to determine whether the dust box is filled with dust based on the light emitted by the light emitting sensor and received by the light receiving sensor (Presented in Paragraphs [0160]-[0190] and Figures 8A-8E, 9C, 9D, and 9E); and 
a display (indicator 1130), on the main body (Paragraph [0211] – “the bin-full indicator 1130 is located on the robot body 31 or shell 6 of the robot 11”), configured to display information indicating that the dust box is filled with dust when the controller determines that the dust box is filled with dust (multiple display options indicating “bin fullness” presented in Paragraph [0211] based one or more of the bin microprocessor 217 and microprocessor 245 as presented in Paragraphs [0160]-[0190] and Figures 8A-8E, 9C, 9D, and 9E).



Schnittman et al. discloses a robot cleaner 11 that in embodiment Figure 7D uses a plurality of emitters 788 and detectors 760 to determine the dust in the intake flow path and the amount of dust collected.  Figure 7D shows a bin 50 with a neck as labeled in Figure 1 below.  In Schnittman et al. Paragraph [0143], he discloses “FIG. 7G, in certain implementations, two sets of shielded emitters 756 and detectors 760, EACH LOCATED ON OPPOSITE HORIZONTAL SIDES OF THE INTERIOR of the bin 50. In this configuration, light received by each detector 760 may be a combination of light DIRECTLY TRANSMITTED from the shielded emitter 756 LOCATED ON THE OPPOSITE SIDE of the bin 50, as well as light reflected off the interior surface 55 by the proximal shielded emitter 756.”  Schnittman et al. discloses in Paragraphs [0145]-[0152] and Figures 8A-8E an embodiment that has a similar horizontal emitter/detector arrangement as shown in Figure 7G showing the device dust collection operation where each detector (802) senses both light TRANSMITTED and REFLECTED across the length of the bin from the emitter   It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the location of the emitters and detectors on the Figure 7D embodiment to be positioned as shown in the Figure 7G/8A-8E embodiments with the motivation to reduce the risk of dust build-up covering the emitters as dust collects on the bottom surface of the bin 50 as shown in Figures 8B-8E.  For clarity, the Examiner has created Figure 1 that shows the combined device with the obvious modifications.  Note that the emitters and detectors are positioned approximately the same distance in from edge of the inlet.  
Schnittman et al. does not provide a top view of the Figure 7D embodiment.  Therefore, for labeling of the claimed features, the Examiner has created Figure 2 that shows a top view of the Figure 1 combined device as best interpreted by the Examiner.  It also is important to point out that if only one detector and emitter were employed on opposite sides of the bin, as in the figures provide by the Examiner below, the detector would still be capable of detecting ANY light generated by the emitter including light that is directly transmitted in a line towards the detector or light that reflects off internal surfaces of objects or the bin and reaches the emitter regardless of location in the neck or storage area.
In Figure 6C, Schnittman et al. discloses sensors mounted to the chassis 31 separate from the bin 700D adjacent the bin inlet 782a that are used to detect dust as it enters the bin 50.  Therefore Schnittman et al. teaches the concept of 
The reference Hitoshi discloses a vacuum cleaner that in Figure 7 uses a light emitting diode D1 and a sensor D2 mounted to electric dust collector 10 that are arranged horizontally to project light into and through a transparent dust collecting part container 410 to measure the light leaving the dust collecting part container to determine the amount of dust accumulated in the dust collecting chamber portion 73 based on the sensor measurements.  Specifically, Hitoshi discloses “A light-emitting diode (D1) that emits light in the chamber, a light-receiving diode (D2) that receives light passing through the (transparent) dust-collecting chamber, and the amount of dust passing through the dust suction port is determined based on the light receiving state of the light-receiving device and / or the dust collection Whether the control device (200) that the dust accumulated in the chamber has reached a predetermined amount, the display unit (17) that displays the amount of dust judged by the control device (200)”  
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Schnittman et al. combined device depicted in the Examiner’s provided Figures 1 and 2 to form the dust box from a transparent material and relocate the light emitting sensor and light receiving sensor outside the dust box as taught by Hitoshi with the motivation to eliminate the need to place the sensing devices inside a contaminated environment and eliminate the need for an electrical connection to the sensors located within the dust box.  For clarity, the Examiner has created Figure 3 that shows a top view of the on the robot body 31 as disclosed in Paragraph [0211].

    PNG
    media_image1.png
    1980
    1390
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    2710
    1490
    media_image2.png
    Greyscale

Regarding Claim 2, Schnittman et al. teaches:
2. The robot cleaner according to claim 1, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) travels in a straight line from the light emitting sensor to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figures 2 and 3 above).  

Regarding Claim 3, Schnittman et al. teaches:
3. The robot cleaner according to claim 1, wherein the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) face each other (shown in attached Figures 1-3 above).  

Regarding Amended Claim 4, Schnittman et al. teaches:
4. (Currently Amended) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) is mountable to the main body (chassis 31, also labeled in attached Figure 3 above) in a first direction (labeled in attached Figures 2 and 3 above) different from a second direction (labeled in attached Figures 2 and 3 above) in which the light is emitted from the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above).  

Regarding Claim 5, Schnittman et al. teaches:
5. (Previously Presented) The robot cleaner according to claim 4, wherein the first direction (labeled in attached Figures 2 and 3 above) is substantially perpendicular to the second direction (labeled and shown in attached Figures 2 and 3 above).  

Regarding Claim 6, Schnittman et al. teaches:
6. (Currently Amended) The robot cleaner according to claim 4, wherein the second direction (labeled and shown in attached Figures 2 and 3 above) is substantially parallel to the direction in which the neck longitudinally extends (shown in attached Figures 2 and 3 above).  

Regarding Amended Claim 7, Schnittman et al. teaches:
7. (Currently Amended) The robot cleaner according to claim 6, wherein when the dust box (bin 50, also labeled in Figures 1-3 above) is mounted to the main body (chassis 31, also labeled in attached Figure 3 above), the neck is positioned between the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above)(shown in attached Figure 3 above).   

Regarding Claim 8, Schnittman et al. teaches:
8. The robot cleaner according to claim 7, wherein the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and received by the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) travels a distance greater than a width of the inlet (labeled in attached Figure 2 above) in the direction that the neck (labeled in attached Figure 2 above) longitudinally extends (distance between sensors shown in attached Figure 3 above is greater than the width of the neck shown in Figure 3).  

Regarding Claim 9, Schnittman et al. teaches:
9. The robot cleaner according to claim 1, wherein, during operation of the robot cleaner (robot 11) with the robot cleaner on the floor, the light emitted by the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) travels horizontally across a dust collecting path of the dust passing through the neck (labeled in attached Figure 2 above)(horizontal orientation shown in Figures 1-3, and 7G).  

Regarding Claim 10, Schnittman et al. teaches:
10. (Previously Presented) The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises a top surface (labeled in attached Figure 1 above) and a bottom surface (bottom surface 51, also labeled in attached Figure 1 above), and wherein at least one of the top surface and the bottom surface is provided in a flat shape (shown in attached Figure 1 above).  

Regarding Claim 14, Schnittman et al. teaches:
14. The robot cleaner according to claim 1, wherein the dust box (bin 50, also labeled in attached Figures 1-3 above) comprises: 
a transmitted-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light emitting sensor (emitters 756, also labeled in attached Figures 1-3 above) and configured to allow the light emitted by the light emitting sensor to enter the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1), and 
a received-light passing portion (portion of light path shown in attached Figure 3 above) arranged at a position corresponding to the light receiving sensor (detectors 760, also labeled in attached Figures 1-3 above) and configured to allow the light to pass out of the dust box (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Regarding Claim 15, Schnittman et al. teaches:
15. The robot cleaner according to claim 14, wherein the transmitted-light passing portion (portion of light path shown in attached Figure 3 above) and the received-light passing portion (portion of light path shown in attached Figure 3 above) are made of a transparent material (shown in attached Figure 3 above through modification of bin 50 to be transparent as taught by Hitoshi as discussed in Claim 1).  

Response to Arguments
Rejection Under 35 U.S.C. 112(b)
The examiner has reviewed the applicant’s amendments and found them satisfactory.  Therefore the examiner withdraws the previous rejection under 35 U.S.C. 112(b).

Rejections Under 35 U.S.C. 103
Applicant’s arguments regarding with amendments, filed February 28, 2022, with respect to the combination of Schnittman et al. US 2008/0047092 in view of Hitoshi CN 101036568 A have been fully considered and are not persuasive.  However, as necessitated by amendment, new 35 U.S.C. § 103 rejections have been modified to reflect the latest claims.  In making the rejections, a different reference by Schnittman et al., US 2012/0169497 (which 

Responses to the Applicant’s specific arguments follow.

The Applicant argues: “The cited references, taken individually or in combination, do not disclose or suggest the features recited in claim 1. 
Schnittman discloses a cleaning bin 50 having a neck and a storage body, as can be seen from FIGS. 7C, 7D, and 7E, shown below, of Schnittman. 
However, in FIGS. 7A, 7B, 7C, 7D, and 7E of Schnittman, a light emitting sensor 755 (or light emitter arrays 788) and a light receiving sensor 760 are inside the cleaning bin 50. 
Similarly, as can be seen in the embodiments in FIGS. 6A and 6B of Schnittman, a light emitting sensor 755 and a light receiving sensor 760 are inside the cleaning bin 700A. 
 	Moreover, in all embodiments in Schnittman in which a light emitting sensor emits light inside a bin, the light emitting sensor and the light receiving sensor are inside the bin. Therefore, the positioning of a light emitting sensor and a light receiving sensor in Schnittman is different than that recited in claim 1.” 

The Examiner agrees that FIGS. 6A, 6B, 7A, 7B, 7C, 7D, and 7E of Schnittman are inside the cleaning bin 50.  However, the Examiner would like to point out that the cited sensor 760 and emitter 755 in Figure 6C are in the intake of the main body 31, outside the cleaning bin, and therefore not electrically connected to the bin.  Therefore, Schnittman teaches that moving the sensor/emitter off the bin and onto the main body is a feasible solution.  

The Applicant argues: “Hitoshi can be understood from FIGS. 5 and 7 of Hitoshi, shown below. 
As can be seen in the above figures of Hitoshi, in Hitoshi, a light emitting sensor D1 and a light receiving sensor D2 are positioned so that light is passed through the dust collection box portion 74, and not through the communication box portion 72 (which might be considered to be a neck). The sensors D1 and D2 detect when the level of dust reaches a trash removal line L1 inside the dust collection box portion 74. 
As should be understood from the above figures of Hitoshi, the positioning of a light emitting sensor and a light receiving sensor in Hitoshi is different than that recited in claim 1. More specifically, Hitoshi does not disclose "a light emitting sensor ... disposed adjacent to the first side of the neck, ... configured to emit light so that the emitted light passes into the neck through the first side of the neck, then linearly travels inside the neck from the first side of the neck to the second side of the neck, and then passes out of the neck through the second side of the neck", and "a light receiving sensor ... disposed adjacent to the second side of the neck, ... configured to receive the light emitted by the light emitting sensor after the light passes out of the neck," as recited in claim 1.” 

The Examiner respectfully disagrees.  It would be reasonable to identify the location of the Hitoshi light emitting sensor D1 and a light receiving sensor D2 as being the neck since the structure of the neck is merely limited to “having an end that forms an inlet and a storage body that is wider than the neck so that dust from the floor passes through the inlet and then through the neck to be stored in the storage body”.  The Examiner has provided a labeled Figure 5 as an example.


    PNG
    media_image3.png
    658
    921
    media_image3.png
    Greyscale


Expecting this interpretation of the Hitoshi reference would be met with criticism from the Applicant, the Examiner has elected to use the Hitoshi reference as a teaching of a transparent dust bin with a sensor/emitter located in the main body so that it is outside the dust bin, where the sensor/emitter transmits linearly and horizontally across the inside of the dust bin, and operates without electrical connection to the dust bin and combine it with the Schnittman et al. reference for the rejections presented in this office action.


The Applicant argues: “The Examiner appears to recognize the above deficiencies in Schnittman, taken by itself, and by Hitoshi, taken by itself. Therefore, in the Office Action, generally, the Examiner modified the positioning of the sensors in Schnittman in view of the disclosure in Hitoshi. 
More specifically, in the Office Action, the Examiner provided the following modified figures to show the Examiner's proposed combination of Schnittman and Hitoshi. 
The Applicant sincerely thanks the Examiner for providing the modified figures, as the modified figures are helpful in understanding the Examiner's position. 
However, for the reasons set forth below, it is respectfully submitted that Examiner's proposed combination of Schnittman and Hitoshi as indicated by the modified figures is improper. 
More specifically, in the modified figures, the Examiner combined FIG. 7D of Schnittman with FIG. 7G of Schnittman, to provide the modified Figure 1 created by the Examiner to show a light emitter and a light detector on the neck of the of the cleaning bin 50. However, it is respectfully submitted that such a modification is improper. 
First, it should be noted that FIG. 7G of Schnittman simply shows a generic, rectangular shaped bin 50, which is different in shape than the bin 50 having a neck and a storage body in FIGS. 7C, 7D, and 7E of Schnittman. Moreover, it is respectfully submitted that Schnittman does not disclose how the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G would be positioned on a bin 50 having a shape with a neck and storage body as in FIGS. 7C, 7D, and 7E of Schnittman. Although paragraph [0070] of Schnittman disclose that "FIG. 7G illustrates two sets of shielded emitters 756 and detectors 760, each located on opposite horizontal sides of the interior of the bin 50", this disclosure in paragraph [0070] is directed to the rectangular shaped bin 50 in FIG. 7G and cannot be assumed to be directed to horizontal sides of the neck of the bin 50 in FIGS. 7C, 7D, and 7E of Schnittman, as appears to be assumed by the Examiner. 
Instead, for reasons discussed below, it is highly likely that, if the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G were positioned on a bin 50 having a neck and a storage body as in FIGS. 7C, 7D, and 7E, the shielded emitters 756 and the detectors 760 would be positioned on the storage body of the bin 50, and not on the neck of the bin 50.” 

The Examiner disagrees.  The Applicant initially argues that the shape of the Figure 7D and Figure 7G are different.  However, Figures 7A-7H clearly show different detector/emitter locations for the device embodiments where Figures 7A, 7B, and 7F-7H depict a simplified view of the bin shown in Figures 7C-7E.  Therefore, it would have been obvious, as presented by the Examiner, to modify the Figure 7D device (with the disclosed shape) with the sensor arrangement taught in Figures 7G and 8A-8E since that is obviously the intended interpretation of the Schnittman et al. reference.   
Regarding the location, the Applicant argues that the detectors/emitters would be position on the storage body rather than the neck.  The Examiner respectfully disagrees.  As shown in all Figures 7C-7E the detectors/emitters are located in the neck portion of the bin.  As evidence, the Examiner has projected the location to the side walls in the attached Figure 7D below.  Therefore, as presented by the Examiner, it would therefore be obvious to maintain that 

    PNG
    media_image4.png
    946
    1440
    media_image4.png
    Greyscale


The Applicant poses arguments speculating on various theories or modifications, however, they either do not apply to the rejection or are without evidence.  First, why would the Fig. 7G just be “a rectangular shaped bin” as argued by the Applicant, rather than the only shaped bin taught in all Figures 7s when it is clear that all Figure 7s are related to each other?  Where does Schnittman et al. show a 3D rectangular shaped bin as argued by the Applicant?  How would just a 2D rectangular shape as argued by the Applicant have a 

The Applicant argues: “More specifically, FIG. 7G of Schnittman relates to embodiments in which optical debris detection is performed by "reflective light transmission" in which at least some light emitted by the light emitter does not travel directly to the detector, and is instead reflected by the interior surface of the cleaning bin 50 before being detected by the detector. 
For example, paragraphs [0069] and [0070 of Schnittman discloses: 
[0069] FIGS. 7F-7H illustrate optical debris detection in the bin 50 by reflective light transmission. In one example, as illustrated in FIG. 7F, the bin 50 includes a shielded emitter 756 located near a detector 760. Light emitted by the shielded emitter 756 does not travel directly to the detector 760 because of the shielding. However, light emitted from the emitter 756 is reflected by the interior surface 55 of the bin 50, and traverses an indirect path to the detectors 760. The attenuation of the reflected light caused by debris within the bin 50 may be comparatively greater than in a direct transmissive configuration, because the path the reflected light must travel within the bin 50 is effectively doubled, for example. Although the shielded emitter 756 and detector 760 are illustrated as being proximal to each other, they may be located distally from each other. 
The emitter 756 and detector 760 may be positioned on the same surface, or on different surfaces. 
[0070] FIG. 7G illustrates two sets of shielded emitters 756 and detectors 760, each located on opposite horizontal sides of the interior of the bin 50. In this configuration, light received by each detector 760 may be a combination of light directly transmitted from the shielded emitter 756 located on the opposite side of the bin 50, as well as light reflected off the interior surface 55 by the proximal shielded emitter 756. In some examples, a first set of shielded emitters 756 and detectors 760 is located on an adjacent bin surface from a second set of shielded emitters 756 and detectors 760. In one example, a single shielded emitter 756 and detector 760 pair is located on a bottom surface 51 of the bin 50. 
Therefore, as disclosed in paragraph [0070], each shielded emitter 756 in FIG. 7G must produce both (a) light which is directly transmitted to the detector 760 on the opposite side of the bin 50, and (b) light which is reflected off the interior surface and is received by the detector 760 located adjacent to the respective shielded emitter 756 on the same side of the bin 50. 

To produce the reflected light from the interior surface of the bin 50, it is highly likely that, if the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G were positioned on a bin 50 having a neck and a storage body as in FIGS. 7C, 7D, and 7E, the shielded emitters 756 and the detectors 760 would be positioned on the storage body of the bin 50, and not the neck of the bin 50. For example, in other embodiments of Schnittman in which a bin 50 has a neck and a storage body, such as FIGS. 7C and 7D of Schnittman, and an emitter emits light reflected off the interior surface of the bin 50 and this reflected light is detected by a detector, an array of light emitters such as light emitter array 788 in FIG. 7C and 7D is used to ensure that light is reflected through the bin 50, and these light emitters are positioned fairly deep in the bin 50. Similarly, in FIG. 7E of Schnittman in which the bin 50 has a neck and a storage body, a fiber optic pathway 792 with distributed terminals 794 are used, and some of the distributed terminals 794 are positioned fairly deep in the bin 50. 
Therefore, from FIGS. 7C, 7D, and 7E of Schnittman in which light is reflected off the interior surface of the bin 50 having a neck and a storage body, it can be seen that some type of light emitter must be positioned fairly deep in the bin 50 to ensure that light is reflected through the bin 50. 
With this understanding, it should be noted that the embodiment in FIG. 7G of Schnittman only has one shielded emitter 756 and one detector 760 on each side of the rectangular bin 50, and does have an emitter array as in FIGS. 7C and 7D or distributed terminals as in FIG. 7E. Therefore, it is highly likely that, if the shielded emitters 756 and the detectors 760 in the rectangular shaped bin 50 in FIG. 7G were positioned on a bin 50 having a neck and a storage body as in FIGS. 7C, 7D, and 7E, the shielded emitters 756 and the detectors 760 would be positioned on the storage body of the bin 50, and not the neck of the bin 50 to ensure that light is reflected through the bin 50. 
For the above reasons, it is respectfully submitted that the Figure 1 created by the Examiner, and also the Figure 2 created by the Examiner, is improper.”

The Examiner disagrees.  In addition to arguments being previously addressed, the Applicant makes many arguments regarding the reflection/transmission of light that have nothing to do with the claim limitations.  

The Applicant argues: “On page 6 of the Office Action, the Examiner asserts: 
In Figure 6C, Schnittman et al. discloses sensors mounted to the chassis 31 separate from the bin 700D adjacent the bin inlet 782a. Therefore Schnittman et al. teaches the concept of relocating the sensors outside of bin 50. However, Schnittman et al. does not disclose that the light passes into the neck, through the neck, and out of the neck into the detector as claimed. 
(Underlining added by Applicant for emphasis) 

FIG. 6C, referenced by the Examiner on page 6 of the Office Action, of Schnittman is shown below. 
 	Here, it is respectfully submitted that the Examiner's statement that Schnittman teaches the concept of relocated the sensors "outside of bin 50" is somewhat misleading. More specifically, Schnittman does teach that the sensors can be mounted on the chassis 31 and not on the bin 50, and in this sense they are "outside the bin". However, the sensors located "outside the bin 50" in Schnittman do not emit any light into the bin 50, and do not detect any light in the bin or exiting the bin. Instead, the sensors located outside of the bin 50 are for detecting light that is confined to the chassis 31. 
Accordingly, it is respectfully submitted that no portion of Schnittman discloses or suggests that a light emitting sensor that emits light into the bin, and/or the light receiving sensor that detects light exiting the bin, can be positioned on the neck of the bin 50. 
In the Advisory Action, the Examiner asserted: 
Regarding Fig. 6C the Applicant argues that the Examiner's discussion regarding the relocating the sensors "outside of the bin 50" is somewhat misleading. To clarify, the Examiner relies on Fig. 6C to primarily teach the idea that it may be beneficial to relocate the sensors outside the dust collecting bin. It would be obvious to one with ordinary skill in the art at the time of the invention that, if the sensors remained inside the bin the sensor, they would need to receive electrical power from the robot to electrically operate the detector/emitter inside the bin. Since the bin is removable by a user, this increases the complexity of providing an electrical connector solution on both the bin and the robot that electrically engage/disengage in a reliable fashion that is immune to user negligence. Fig. 6C shows the concept of moving the detector/emitter outside the bin allowing them to be permanently electrically connected to the robot and separated from the user interface. It would obviously be beneficial to the commercial success to eliminate the need for an electrical connector, therefore, it would be obvious to embrace a solution that does so. 

Here, it is respectfully submitted that the Examiner is taking too much liberty in asserting, generally, that it would be "obvious" to relocate the sensors outside the dust bin so as to eliminate an electrical connector on the dust bin. More specifically, Schnittman does not disclose or suggest any such "obvious" elimination of an electrical connector with respect to the emitters/detectors inside the dust bin of Schnittman. In fact, it is the Applicant's own specification which discloses advantages of not installing a light emitter/detector within the dust box so as to eliminate the need for an electrical connector on the dust box. See, for example, paragraphs [001111 and [001151 of the Applicant's filed specification. 
Therefore, to further define over Schnittman, and as supported by paragraphs [00111] and [00115] of the Applicant's filed specification, claim 1 is amended herein to recite "a light emitting sensor mounted on the main body outside the dust box without an electrical connecting terminal for the light emitting sensor being on the dust box," and "a light receiving sensor mounted on the main body outside the dust box without an electrical connecting terminal for the light receiving sensor being on the dust box". 
In view of the above, it is respectfully submitted that the Figures 1, 2 and 3 created by the Examiner are improper. 
Moreover, please note that claim 1 is amended to recite (a) a controller configured to determine whether the dust box is filled with dust based on the light emitted by the light emitting sensor and received by the light receiving sensor; and (b) a display, on the main body, configured to display information indicating that the dust box is filled with dust when the controller determines that the dust box is filled with dust. See, for example, display 23 in FIG. 1 of the present application. 
Schnittman discloses a bin-full indicator 1130 in FIG. 10B. However, the bin-full indicator 1130 of Schnittman is on the bin 50, and not on the main body as recited in the amended claim 1.”
 
The Examiner disagrees.  To be clear, the rejection does not SOLEY rely on Schnittman to teach moving the detect/emitter off the dust bin.  That missing element is taught by the obvious combination with the Hitoshi device which places an emitter on one side of the main body and shines light horizontally through a transparent dust bin where the light it received by a detector on the 
In response to the arguments, Schnittman et al. discloses a device that has sensors/emitters located in a removable dust bin, however, he also discloses an embodiment where the detector/emitter is operational while not in the dust bin.  Therefore, although power must be supplied to the sensors/emitter to create light and detect light.  He teaches that it is not necessary for the detector/emitter to be mounted on the bin to be operational.
Although not part of the rejection, Schnittman et al. discloses in Figure 12A bin communication terminals that provide power/communication signals from the main body to the detectors/emitters on the bin.  It would have been obvious to any designer with ordinary skill in the art at the time of the invention that for commercial success that this connection is undesirably too complex and relies upon the user to not accidentally damage the connection during bin removal/installation potentially resulting in comprised device operation.  The reference Hitoshi provides the solution – move the detector/emitter off the bin and into the main body – therefore, removing the electrical connections on the bin.  This solution places the detector/emitter on the main body transmitting through a transparent bin and providing direct connection to the controller.  Schnittman et al. Figure 6C provides evidence that relocating the detector/emitter on the main body and directly connecting it to the controller is possible.
Additional arguments are previously addressed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in form PTO-892 Notice of References Cited.  Specifically, Schnittman et al. US 2012/0169497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.